F l LE l

 

IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF MONTANA JAN - 7 2019
BILLINGS DIVISION C|erk, U S District Court
District Of Montana
B-illings
UNITED STATES OF AMERICA, Cause No. CR l6-86-BLG-SPW
CV lS-SO-BLG-SPW
Plaintiff/Respondent,
vs. ORDER DENYING § 2255 MOTION
AND DENYING CERTIFICATE OF
DUSTIN ALEC HAGBERG, APPEALABILITY
Defendant/Movant.

 

 

This case comes before the Court on Defendant/Movant Dustin Alec
Hagberg’s motion to vacate, set aside, or correct his sentence, pursuant to 28
U.S.C. § 2255. Hagberg is a federal prisoner proceeding pro Se.

I. Background

On August 10, 2018, the Court issued an order explaining it Was reviewing
Hagberg’s claims under Rule 4(b) of the Rules Governing § 2255 Proceedings.
Because the claims involved only matters that were not litigated, the Court could
not say Hagberg Was conclusively not entitled to relief. But neither did his claims
appear strong enough to warrant the appointment of counsel and formal discovery
or an evidentiary hearing.

Instead, the Court struck a middle course, requiring the United States to

“take other action,” Rule 4(b), § 2255 Rules, by filing an affidavit from Hagberg’s

counsel, see Rule 7, § 2255 Rules. See, e.g., United States v. Rodriguez- Vega, 797
F.3d 781, 791-92 (9th Cir. 2015). A protective order Was also entered. See Order
(Doc. 47) at 3-4 111| 4~6.

Hagberg’s counsel responded on September 5, 2018. Hagberg Was given an
opportunity to reply, see Order (Doc. 47 ) at 3 1| 2, but he did not do so.

II. Proceedings in the Criminal Case

On August 19, 2016, a grand jury indicted Hagberg on one count of
possessing 50 grams or more of a substance containing methamphetamine, With
intent to distribute it, a violation of 21 U.S.C. § 84l(a)(l). See Redacted
Indictment (Doc. 4). Assistant Federal Defender'Gillian Gosch was appointed to
represent Hagberg. See Order (Doc. 11). If convicted under the indictment,
Hagberg faced a mandatory minimum penalty of five years in prison and a
maximum penalty of 40 years. See 21 U.S.C. § 841(b)(1)(B)(viii).

On October 18, 2016, the parties filed a fully executed plea agreement
Hagberg agreed to plead guilty to a superseding information charging him With
possessing methamphetamine With intent to distribute it. He faced no mandatory
minimum penalty and a maximum penalty of 20 years. See 21 U.S.C. §
841(b)(1)(C); Plea Agreement (Doc. 21) at 2 11 2. The United States agreed to
dismiss the indictment and to recommend a three-level reduction for acceptance of

responsibility Both parties agreed the base offense level should be at least 26. See

Plea Agreement at 2 11 2, 6 11 6.

At sentencing, the Court adopted the presentence report without change
The advisory guideline range was 70 to 87 months. Hagberg was sentenced to
serve 70 months in prison, concurrent with his state cases, to be followed by a
three-year term of supervised release. See Judgment (Doc. 41) at 2-3; Statement of
Reasons (Doc. 42) at l §§ I, III.

Hagberg did not appeal. His conviction became final on March 30, 2017.
See Gonzalez v. Thaler, 565 U.S. 134, 150 (2012).

Hagberg timely filed his § 2255 motion on March 2, 2018. See 28 U.S.C. §
2255(f)(1); Houston v. Lack, 487 U.S. 266, 276 (1988).

III. Claims and Analysis

Hagberg claims that counsel was ineffective in various respects. These
claims are governed by Stricklana' v. Washington, 466 U.S. 668 (1984). At this
stage of the proceedings, Hagberg must allege facts sufficient to support an
inference (1) that counsel’s performance fell outside the wide range of reasonable
professional assistance, id. at 687-88, and (2) that there is a reasonable probability
that, but for counsel’s unprofessional performance, the result of the proceeding
Would have been different, id. at 694.

A. Suppression Motion

Hagberg contends that counsel should have filed a motion to suppress. See

Mot. § 2255 (Doc. 44) at 7 , 8. Counsel’s response demonstrates that there was no
reasonable basis for a suppression motion. Neither the record nor Hagberg’s
current allegations suggest a factual basis to contest the events that culminated in
Hagberg’s arrest: (a) Hagberg placed a 911 call to obtain emergency treatment for
his girlfriend because she had ingested hallucinogenic mushrooms and was in
distress; (b) responding officers saw what they believed to be contraband in plain
sight, (c) obtained a search warrant, and (d) discovered contraband in executing
that warrant; they (d) applied for and obtained a second search warrant, resulting in
discovery of more evidence of drug trafficking activity; and (e) they applied for
and obtained a third search warrant. See Counsel Resp. (Doc. 48-1) at 2-3 1111 4-5;
l see also, e.g., Pretrial Discovery (Doc. 48-4) at 13-15, 28-39.

Hagberg contests point (b). He asserts that the dried substance an officer
saw on a spoon was not drug residue but yogurt, and the torch lighter spotted
nearby was just a torch lighter. See Mot. § 2255 (Doc. 44) at 7; Mot. for Discovery
(Doc. 46) at 2; see also Presentence Report 11 6. But police are not required to
verify the truth of` their inferences before they apply for a warrant. They are only
required to accurately report their observations and explain their inferences to an
impartial magistrate And “[t]he task of the issuing magistrate is simply to make a
practical, common-sense decision whether, given all the circumstances set forth in

the affidavit before him . . . there is a fair probability that contraband or evidence

4

of a crime will be found in a particular place.” [llinois v. Gates, 462 U.S. 213, 238
(1983).

There is no reason to believe the warrants here were invalid. As counsel
says, “the officer viewed items in plain view that the ojz`cer believed were
indicative of drug use.” Counsel Resp. (Doc. 48-1) at 2 1| 4 (emphasis added).
Even if laboratory testing proved that what the officer saw really was yogurt, that
fact would not make the officer’s inference that it was drug residue unreasonable,
nor would it invalidate any of the warrants.

Neither prong of the Strz'ckland test is met. This claim is denied.

B. Evidence

Hagberg also contends that counsel did not “tell [him] all the evidence that
was against him” and “refused [his] request for a copy of all the evidence against
him,” including phone records and a DVR. See Mot. § 2255 at 7; see also Pretrial
Discovery (Doc. 48-5) at 34. It is not evident why phone records or a DVR were
relevant. The critical evidence consisted of methamphetamine, safes, cash,
packaging materials, a police scanner, security cameras, a large amount of
psilocybin mushrooms, and statements by Hagberg’s girlfriend See, e.g., Pretrial
Discovery (Doc. 48-4) at 15-16; Misc. Correspondence (Doc. 48-5) at 91-93;
Offer of Proof (Doc. 23) at 3-4; Presentence Report 11 6-9. At any rate, counsel

avers that she and/or her team reviewed With Hagberg all the discovery the United

States produced. See, e.g., Counsel Resp. (Doc. 48-1) at 3-4 11 7 ; Case Diary (Doc.
48-2) at 7-8; Misc. Correspondence (Doc. 48-5) at 43. Hagberg does not identify
any fact or evidence he was not aware of before he pled guilty.

Neither prong of the Strickland test is met. 'l`his claim is denied.

C. Advice re: Likely Guideline Range

Finally, Hagberg claims he pled guilty because counsel told him his advisory
guideline range would be 210 to 262 months if he Were convicted at trial. See Mot.
§ 2255 (Doc. 44) at 7-8. Counsel, by contrast, avers that she “provided an
estimate of 92 to 115 months based on an offense level of 26 and a criminal history
category IV.” Counsel Resp. (Doc. 48-1) at 4 11 8. With the guilty plea, she
explains, Hagberg avoided any mandatory minimum sentence, and ultimately, the
offense level was 23 (a base of 26 minus three levels for acceptance of
responsibility), resulting in the applicable advisory guideline range of 70 to 87
months. See id. at 4-5 1111 8-9; Plea Agreement (Doc. 21) at 2 11 2, 6 11 6.

Hagberg claims counsel lied to induce him to plead guilty. lt is not clear
why his attorney would be so concerned that he should plead guilty. But, at any
rate, Hagberg fails to explain why it would have been reasonable for him to choose
to go to trial.

The question is not whether it would be reasonable for a person who thought

he would be sentenced to 210 to 262 months if convicted at trial to plead guilty for

the sake of a sentence between 70 and 87 months. The question is whether there is
a reasonable probability that a correctly advised person in Hagberg’s position
would have chosen to go to trial or whether, instead, he would have gone to trial
but for counsel’s errors. See Strickland, 466 U.S. at 694. That decision requires
consideration not only of counsel’s advice about the sentence but also of the
quality of the prosecution’s case. See Hill v. Lockhart, 474 U.S. 52, 59_60 (1985);
Iaea v. Sunn, 800 F.2d 861, 865 (9th Cir. 1986) (reasoning that “gross
mischaracterization of the likely outcome . . . combined with . . . erroneous advice
on the possible effects of going to trial” may render guilty plea involuntary
(emphasis added)).

At trial, the United States would have put highly pure methamphetamine on
the table and called Hagberg’s girlfriend to testify that he distributed it to others.
Neither the record of the case, nor the materials filed by counsel, nor Hagberg’s
current allegations suggest a defense or any outstanding factor that might have
undermined the effect of this evidence. A reasonable person facing such a high
probability of conviction would not risk a sentence between 92 and 115 months
when a guilty plea would reduce the range to 70 to 87 months.

Even assuming_solely for the sake of argument_that counsel told Hagberg
his sentencing range would be 210 to 262 months, the second prong of the

Strickland test is not met. This claim is denied.

IV. Certificate of Appealability

“The district court must issue or deny a certificate of appealability when it
enters a final order adverse to the applicant.” Rule ll(a), Rules Goveming § 2255
Proceedings. A COA should issue as to those claims on which the petitioner
makes “a substantial showing of the denial of a constitutional right.” 28 U.S.C. §
2253(c)(2). The standard is satisfied if “jurists of reason could disagree with the
district court’s resolution of [the] constitutional claims” or “conclude the issues
presented are adequate to deserve encouragement to proceed further.” Miller-El v.
Cockrell, 537 U.S. 322, 327 (2003) (citing Slack v. McDaniel, 529 U.S. 473, 484
(2000)).

Hagberg’s claims do not meet even the relatively low threshold required for
a COA. His argument about a suppression motion misunderstands the level of
certainty required to support a search warrant. He does not identify any fact about
his case he did not know before he pled guilty. And, even assuming counsel
grossly mischaracterized the likely sentencing range upon conviction (which is
doubtful), Hagberg does not explain why a reasonable person correctly advised
about the likely advisory guideline ranges might reasonably have chosen to stand
trial against a strong prosecution case and high probability of conviction.

There is no close question and no reason to encourage further proceedings

A COA is not warranted

Accordingly, IT IS HEREBY ORDERED as follows:

l. Hagberg’s motion to vacate, set aside, or correct the sentence under 28
U.S.C. § 2255 (Doc. 44) is DENIED.

2. A certificate of appealability is DENIED. The Clerk of Court shall
immediately process the appeal if Hagberg files a Notice of Appeal.

3. The Clerk of Court shall ensure that all pending motions in this case and
in CV 18-50-BLG-SPW are terminated and shall close the civil file by entering
judgment in favor of the United States and against Hagberg.

DATED this 75“£12;/ ofJanuary, 2019.

,AM-/v/.M@,zz:;/

Susan P. Watters
United States District Court

